Citation Nr: 9931606	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-26 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability as a residual of concussion.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cataract.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In July 1998, a hearing was held before H. N. Schwartz, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West Supp. 1999).  

The case was previously before the Board in November 1998, 
when the petition to reopen a claim of entitlement to service 
connection for refractive error was denied.  The remaining 
issues were remanded for additional development.  Except as 
discussed below, the requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  

The RO denied service connection for post-traumatic stress 
disorder (PTSD) in a May 1999 rating decision.  The veteran 
disagreed and a statement of the case was issued in July 
1999.  The claims folder does not contain anything which 
could be construed as a substantive appeal.  Therefore, the 
issue of entitlement to service connection for PTSD is not 
within the jurisdiction of the Board at this time.  
Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  An application that is not in 
accord with the statute shall not be entertained.  38 
U.S.C.A. § 7108 (West 1991).  Furthermore, this Board Member 
cannot have jurisdiction of this issue.  38 C.F.R. § 19.13 
(1999).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) has noted 
that:  Furthermore, 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other agency of original jurisdiction (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure appellate review by the BVA.  Subsection 
(a) of that section establishes the basic framework for the 
appellate process, as follows:  Appellate review will be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case is 
furnished as prescribed in this section.  Bernard v. Brown, 4 
Vet. App. 384 (1994).  As a substantive appeal is not of 
record at this time, the steps required for jurisdiction have 
not been satisfied.  More recently, when another part of VA 
argued that an issue over which the Board did not have 
jurisdiction should be remanded, the Court again established 
that jurisdiction counts.  Specifically the Court could not 
remand a matter over which it has no jurisdiction.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).  See also Ledford v. West, 
136 F.3d 776 (1998); Black v. West, 11 Vet. App. 15 (1998); 
Shockley v. West, 11 Vet. App. 208 (1998).  We also note that 
the time period for entering such an appeal has expired.  
Therefore, dismissal would be inappropriate.  


FINDINGS OF FACT

1.  The veteran has a Cognitive Disorder, Not Otherwise 
Specified, Post Concussional Disorder, as part of his 
service-connected concussion residuals.  

2.  Service connection for a cataract of the right eye was 
denied by an unappealed rating decision in March 1984.  The 
record did not contain any opinions as to trauma at that 
time.  

3.  Since the March 1984 rating decision, there have been no 
opinions linking the trauma to the back of the head, in 
service, to the subsequent development of cataracts.  

4.  The opinions linking cataracts to direct trauma to the 
eye are not relevant, as the record does not show direct 
trauma to the eye in service and the veteran has specifically 
denied that he had direct trauma to the eye in service.  

5.  Other information submitted since the March 1984 rating 
decision is cumulative.  


CONCLUSIONS OF LAW

1.  The veteran has a Cognitive Disorder, Not Otherwise 
Specified, Post Concussional Disorder, due to his service-
connected concussion residuals.  38 C.F.R. § 3.310(a) (1999).  

2.  Evidence received since the RO's 1984 decision is not new 
and material and the veteran's claim for service connection 
for residuals of a right eye cataract is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well Grounded Claims

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

1.  Service Connection for an Acquired Psychiatric Disability
 as a Residual of Concussion

A January 1969 rating decision granted service connection for 
post concussion syndrome, noting that the veteran had 
headaches associated with it.  The veteran asserts that he 
also has an acquired psychiatric disability as part of his 
service-connected post concussion syndrome.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  

Initially, the Board notes the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The three elements of a 
well grounded claim are present.   

There is a diagnosis of a current psychiatric disability from 
the competent medical professionals at the VA Medical Center: 
Cognitive Disorder, Not Otherwise Specified, Post 
Concussional Disorder.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

There is a service-connected disability:  Post Concussion 
Syndrome.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  

The February 1999 VA examination report includes a medical 
opinion which links the veteran's Cognitive Disorder, Not 
Otherwise Specified, Post Concussional Disorder, to the 
service-connected Post Concussion Syndrome.  See Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

Moving to the merits stage of the analysis, the Board notes 
that there is some evidence against the claim.  In February 
and October 1995, Eddie E. Myers, Ed.D., a licensed 
psychologist, diagnosed dysthymic disorder and generalized 
anxiety disorder.  His reports linked those psychiatric 
disabilities to the veteran's health and employment problems.  
As early as October 1973, about 5 years after the veteran 
left active service, there was a diagnosis of an anxiety 
reaction by a VA physician.  The VA doctor did not connect 
the anxiety to the service-connected head injury or rule out 
a connection.  He merely expressed the opinion that the 
etiology of the veteran's anxiety and tension could not be 
determined.  

There are several other medical reports which offer other 
diagnoses.  Since these do not address the concussion 
connection, they are not particularly probative.  

In February 1982, a VA examiner diagnosed post concussion 
syndrome with headaches and anxiety disorder.  This diagnosis 
is clearer and identifies the anxiety disorder as part of the 
post concussion syndrome.  

The February 1999 VA examination resulted in a detailed 
report which linked the veteran's psychiatric problems to his 
head injury in service and his service-connected post 
concussion syndrome.  The diagnosis was Cognitive Disorder, 
Not Otherwise Specified, Post Concussional Disorder.  The 
diagnosis lists the symptoms, including the anxiety, which 
had been noted in 1982.  

While there are other diagnoses linked to other problems, 
there is no evidence from a competent source linking those 
diagnoses to disease or injury in service or to a service-
connected disability.  Consequently, claims based on other 
diagnoses would not be well grounded.  The examiners who have 
specifically considered the relationship of the veteran's 
psychiatric disability to the service-connected post 
concussion syndrome have indicated a probable connection.  
The Board gives the veteran the benefit of the doubt and 
agrees that the diagnosed Cognitive Disorder, Not Otherwise 
Specified, Post Concussional Disorder is part of the service-
connected post concussion syndrome.  38 U.S.C.A. § 5107(b) 
(West 1991).  

2.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Cataract of the Right Eye


Review of the claims folder discloses a March 1984 decisions 
by the RO which denied service connection for the cataract.  
The veteran was notified and did not file a timely appeal.  
Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1999).  

The Federal Circuit has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the claim, 
VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, 
whether the RO considered the issue or not, the first 
determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

In analyzing a claim that new and material evidence has been 
submitted to reopen a claim, the first determination is 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening it must be 
determined whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the claim will be evaluated on the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  See Winters v. West; 12 Vet. App. 203 
(1999); Elkins v. West; 12 Vet. App. 209 (1999).  

The first analysis is whether new and material evidence has 
been presented to reopen the claim.  

New and material evidence means 
evidence not previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  

This is a two part test.  First, the evidence must be new.  
That is it must not have previously been submitted to agency 
decision makers.  Also, it must be neither cumulative nor 
redundant.  Secondly, it must be material.  That is, it must 
bear directly and substantially upon the specific matter 
under consideration.  Additionally, by itself or in 
connection with evidence previously assembled it must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The March 1984 rating decision explained that service 
connection was being denied because the concussion during 
service was not the cause of the disorder.  Since the claim 
was denied because of the lack of evidence of a nexus, such 
evidence must be considered in order to fairly decide the 
merits of the claim.  Since the March 1984 rating decision, 
several medical professionals have provided opinions linking 
cataracts to trauma.  

However, at best, the medical evidence establishes an 
etiology of the disorder.  The evidence does not provide any 
relationship to service or a service-connected disability.  
The Board, recognizing the vagueness of the evidence, sought 
clarification of the record.  Thus complying with 38 C.F.R. 
§ 3.103 (1999).  We are mindful that the veteran had a head 
trauma in service, but there was no evidence of eye trauma 
and the veteran has denied a history of inservice eye trauma.  
Quite frankly, when the case was previously before the Board 
there had been no new and material evidence, but there was a 
possibility that such existed and additional development was 
undertaken.  When the evidence was clarified, the veteran's 
private examiner noted that he would not provide an opinion 
on whether there may be a cataract when there is no trauma to 
the eye.  

When the issue was previously denied, there was evidence of 
inservice head trauma and post service evidence of a 
cataract.  There was no evidence of a cataract in service or 
evidence linking a cataract to service.  Since service, an 
examiner has established that the etiology of the cataract is 
trauma.  However, the evidence does not link the cataract to 
inservice eye trauma, inservice head trauma, or the service-
connected disability.  We again note that the veteran has 
denied inservice eye trauma.  Therefore, the evidence, either 
singly or cumulatively, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Lastly, we note that the VA examiner did not answer a posed 
question.  However, the need for the answer became moot when 
Dr. Underwood clarified his position.  


ORDER

Service connection for Cognitive Disorder, Not Otherwise 
Specified, Post Concussional Disorder, is granted.  

The petition to reopen a claim of entitlement to service 
connection for cataract of the right eye is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 


